EXHIBIT 10.1
FY 2010 R.G. BARRY
MANAGEMENT BONUS PLAN
OBJECTIVES

•   Consistently achieve company and individual objectives.

•   Enhance ability to attract, recruit, and retain a top-notch professional
management team.

•   Provide motivation through “win-sharing”.

PLAN SPECIFICATIONS

1.   Participation Levels

    Selected exempt associates participate in the plan. The levels listed below
are based on a position’s impact on profits.

      Level   Position Level
A
  President and CEO
  B*
  SVP, Finance/CFO
B
  Corporate Executives (Coaches)
C
  Senior Executives (Captains)
D
  Department Heads/Key Contributors

    The base salary as of the end of the plan (fiscal) year is used for the
purposes of calculating bonus payments.

2.   Bonus Award Opportunity

    Threshold, target and maximum bonus award levels as a percentage of base
salary are established by level. Target award opportunities correspond to market
competitive bonus opportunities.

                  Level   Threshold     Target   Maximum  
A
  25 %   Determined   140 %
B*
  17.5 %   annually by   70 %
B
  12.5 %   Board of   60 %
C
  10 %   Directors   48 %
D
  6.25 %       30 %

3.   Performance Measurement

    Award payouts will be determined based on the following determinants of
performance.

  •   Company Objectives Performance

  •   Individual Objectives Performance

    Poor individual performance (individual rating that “does not meet minimum
expectations”) will eliminate all payouts to that individual regardless of Team
Member level.

    Corporate Financial Objectives Performance below the threshold level will
eliminate payout for all plan participants.

 

 



--------------------------------------------------------------------------------



 



4.   Performance Weighting by Group

                      Company     Individual       Objectives     Objective  
Levels   Results     Results  
A/B
    100 %     N/A  
C/D
    50 %     50 %

5.   Determining Goal Attainment

  •   Corporate Objectives are established annually. Objectives will be a
combination of financial and strategic initiatives. Measures are set by senior
management. Measures are approved, and degree of attainment is approved by the
Compensation Committee.

  •   Individual/Department Objectives are established annually by participants.
Degree of attainment is reviewed by Corporate Executive and approved by
President/CEO, and are described in quantitative, measurable terms.

6.   Criteria for Participation

  •   Team Members must be actively employed by R.G. Barry at the close of the
plan year.

  •   New hires employed before December 31st of the plan year will participate
on a pro-rated basis. Persons hired after this date will participate in the
following year. Exceptions may be made by the President/CEO. For Team Members
hired January 1st or after in the plan year, participation levels and
eligibility must be included in any offer of employment letter, along with a
start date of employment. The start date of employment is the entry date of the
new Team Member into the Management Bonus Plan.

  •   Regarding pro-ration: Team Members hired or promoted into a Management
Bonus Plan eligible position from the first to the fifteenth of the month shall
be considered to be hired or promoted as of the first of the month. Team Members
hired or promoted from the sixteenth to the end of the month shall be considered
to be hired or promoted as of the first of the following month.

  •   Review and approval of Management Bonus Plan levels will be the
responsibility of the President/CEO.

  •   Communication of Management Bonus Plan levels and the Plan to individual
participants will be the responsibility of each Corporate Executive.

  •   Team Members who are on Short-term Disability or a Leave of Absence on the
last day of the plan year (not actively at work) will receive a pro-rated
Management Bonus Plan payment upon their return to active full time work. Team
Members who do not return to active full time work will not receive a Management
Bonus Plan payment without approval of the Compensation Committee.

  •   In the event of a newly hired, promoted or transferred Team Member, the
Corporate Executive must complete a Participation Worksheet, sign it and have it
approved by the President/CEO in order to finalize participation.

  •   Team Members who are promoted from one position to another may be eligible
to have their Management Bonus opportunity increased. A Participation Worksheet
must be completed to effect a change in categories. For purposes of calculating
the payout, the higher percentage will be given to the Team Member for the
entire plan year.

  •   Team Members who are employed by R.G. Barry at the close of the plan year
under the terms of the severance agreement will not be eligible to receive a
payout unless expressly stated in the terms of the agreement, and approved by
the President/CEO.

  •   Team Members who separate from R. G. Barry during a plan year for reasons
of death or Long Term Disability will not be eligible to receive a Management
Bonus Plan payment, unless approved by the Compensation Committee.

 

2